Citation Nr: 1503639	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral foot disability. 

3. Entitlement to service connection for a bilateral eye disability.

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to service connection for a bilateral hand disability.

6. Entitlement to service connection for a disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984. He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied entitlement to service connection for a back disability, a bilateral foot disability, a bilateral eye disability, left ear hearing loss, a bilateral hand disability, and memory loss.

The Veteran testified before the undersigned at a January 2012 videoconference hearing at the RO. A transcript of the hearing has been associated with his claims folder.

This case was remanded in February 2014 for additional development.  It is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) was raised in a September 2014 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a back disability, for a bilateral foot disability, and for a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss impairment of the left ear for VA purposes.

2.  The Veteran does not have a bilateral hand disability that is related to service. 

3.  The Veteran does not have a disability manifested by memory loss that is related to service. 


CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral hearing loss have not been met. 38 U.S.C.A.§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for service connection for a bilateral hand disorder have not been met. 38 U.S.C.A.§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).

3.  The criteria for service connection for a disability manifested by memory loss have not been met. 38 U.S.C.A.§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, at the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in February 2014, in order to provide the Veteran with an opportunity to identify any private physicians who had provided treatment for his claimed disabilities, and to provide release forms for these providers in order for VA to obtain the relevant treatment records.  The Veteran was sent a letter in February 2014 asking him for this information; however, the Veteran did not reply to the letter.  In addition, the Board's remand instructions included to provide the Veteran with a VA audio examination to determine whether he had a current left ear hearing loss pursuant to VA regulations that was due to service.  The Veteran was provided with this examination in  April 2014. The Board finds that the VA examination and opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board notes that the Veteran has not been provided VA examination in connection with his claims for entitlement to service connection for a bilateral hand disorder and for a disability manifested by memory loss.  However, as there is no competent evidence of current diagnosis associated with these symptoms, , VA examinations are not necessary. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

Post-service medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left ear hearing loss
 
For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service. See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service treatment records reflect that the Veteran had normal hearing in his left ear at entrance into active duty.  He had several in-service audiograms reflecting normal left ear hearing; however, at his separation examination in March 1984, the Veteran's pure tone threshold levels were as follows:

              HERTZ

500
1000
2000
3000
4000
LEFT
15
20
10
15
40

The Veteran was provided a VA examination in January 2009.  At that time, his pure tone threshold levels were as follows:

              HERTZ

500
1000
2000
3000
4000
LEFT
10
15
10
10
30

His speech recognition score in his left ear was 100 percent.

At his hearing, the Veteran indicated that his hearing loss had worsened.  As such, he was afforded another VA examination in April 2014.  At that time, his pure tone threshold levels were as follows:

              HERTZ

500
1000
2000
3000
4000
LEFT
10
20
10
15
30

His speech recognition score in his left ear was 100 percent.

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss in the left ear.  The medical evidence does not show the Veteran to currently have such an impairment as defined by VA. While his separation examination appeared to show pure tone threshold levels that would meet the criteria for a hearing loss under VA regulations, his current audiometric examinations conducted in January 2009 and April 2014 demonstrate that the Veteran does not meet the requirements under 38 C.F.R. § 3.385 for left ear hearing loss impairment for VA compensation purposes.  Brammer, McLain.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear. In reaching this conclusion, the Board finds of particular significance the fact that the claims folder contains no competent evidence of current hearing impairment in the left ear as defined by VA. 38 C.F.R. § 3.385. Therefore, the benefit-of-the-doubt doctrine is not helpful to the Veteran, and the claim of service connection for hearing loss of the left ear must be denied. 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.

Bilateral hand disability

At his hearing, the Veteran indicated that he experienced pain and weakness in service, but did not report it or receive treatment.  He indicated that he went to see a doctor in 2002, but was not provided with a diagnosis.  He indicated his current symptom experienced in his hands was weakness.

The Board has reviewed the medical records in the claims file, but finds no evidence of a current bilateral hand disorder.  While the Veteran is competent to report symptoms such as weakness in his hands, he has not provided any contentions that he has been diagnosed with a bilateral hand disability.  

Without evidence of a current diagnosis, there is no basis upon which to grant entitlement to service connection for a bilateral hand disability.  Brammer, McLain.  

The Board has considered the benefit of the doubt doctrine with regard to this claim; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Disability manifested by memory loss

At his hearing, the Veteran indicated that he felt that dental work in the military, utilizing mercury, had caused his memory loss.  He noted that there was a specialist that indicated that mercury got into the bloodstream and into your memory and damages memory.  The Veteran also submitted a statement from a friend that noted that he observed that the Veteran had memory problems when he returned from active duty.  

The Board has reviewed the medical records in the claims file, but finds no evidence of a current disability manifested by memory loss.  While the Veteran and his friend are competent to report symptoms such as memory loss, he has not provided any contentions that he has been diagnosed with a disability manifested by memory loss.  In addition, there is no evidence that the Veteran has the requisite expertise to provide an opinion as to whether claimed mercury exposure from dental work has caused his memory loss.

Without evidence of a current diagnosis, there is no basis upon which to grant entitlement to service connection for a disability manifested by memory loss.  Brammer, McLain.  

The Board has considered the benefit of the doubt doctrine with regard to this claim; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a disability manifested by memory loss is denied.


REMAND

The Board remanded this case in February 2014 in order to provide the Veteran with VA examinations to determine whether he has current back, bilateral foot or bilateral eye disorders that are related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided with a VA spine and foot examinations in March 2014.  The examiner diagnosed moderate degenerative disc disease, degenerative spondylosis at L5-S1, and moderate facet degenerative changes at L5-S1, and left great toe surgery for ingrown toenail.  With regard to the required nexus opinions, the examiner noted that there was a notation in VBMS that records were damaged, and that there were no records in Virtual VA.  Therefore, an opinion and rationale were not provided for either examination. 

Apparently, the VBMS file was reviewed in August 2014, when an additional opinion was provided.  The examiner noted that service treatment records were reviewed, and that the only entry with regard to the Veteran's feet was treatment for a left ingrown toenail in November 1983.  The examiner opined that the left ingrown toenail was more likely as not related to military.  However, it is unclear from the record whether the Veteran has a current disability of the left foot.  

With regard to the Veteran's claim for a lumbar spine disability, the examiner noted that there was one in-service instance of low back pain in the service treatment records and that there was no diagnosis. He opined that a one-time instance of low back pain without a diagnosis was less likely as not related to military. He provided the rationale that there was not enough history about the low back pain in the service treatment records.  However, this examiner did not address the Veteran's statements regarding his ongoing low back pain since service.  

As such, the Board finds that further opinion is needed with regard whether the Veteran has current back or foot disabilities related to service, in which the examiner provides a full, thorough rationale for any opinion and addresses the Veteran's contentions of ongoing back and foot pain since service. 

Pursuant to the Board's remand instructions, the Veteran was provided with a VA eye examination in April 2014.  The examiner diagnosed tear film insufficiency, and noted that the Veteran had symptoms consistent with dry eye, including foreign body sensation, watery eyes, fluctuating vision and redness in both eyes. She opined that the Veteran's condition was at least as likely as not related to the incident of battery acid in the eyes due to an explosion while in the military in 1981.  However, the only rationale she provides was the tear film insufficiency is an acquired eye condition.  The Board finds that further rationale is required in order for this opinion to be considered competent medical evidence.  Therefore, the Veteran's claims file should be returned to the examiner who provided the April 2014 VA examination in order to obtain a rationale for any opinion with regard to the Veteran's bilateral eye disability that addresses the specific facts of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any spine disorder found on examination.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's spine disabilities (including diagnosed moderate degenerative disc disease, degenerative spondylosis at L5-S1, and moderate facet degenerative changes at L5-S1) were caused by or are etiologically related to any incident of active duty.

In providing this opinion, the examiner must address the Veteran's contentions of ongoing back pain since service. 

The examiner must provide a complete rationale for each opinion, based on a review of the entire medical history and lay statements provided by the Veteran. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of any foot disorder found on examination.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's foot disabilities  were caused by or are etiologically related to any incident of active duty.

In providing this opinion, the examiner must address the Veteran's contentions of ongoing foot pain since service. 

The examiner must provide a complete rationale for each opinion, based on a review of the entire medical history and lay statements provided by the Veteran. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Ask the examiner who provided the April 2014 examination to review the record and provide a detailed rationale for her opinion.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


